DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive regarding claims 7-9.
Applicant argues that “an inspection of these figures reveals that none of them shows a first wall parallel to a filament and a second wall diverging away or toward the first wall. Only with the use of impermissible hindsight can the configurations depicted in these figures be deconstructed and the pieces rearranged to meet these elements of claim 7” but this is not found persuasive. Mark depicts both parallel walls 202 and canted walls 204 in the same embodiment of Fig. 6A. Mark teaches the effects of diverging walls on heating material, see [0156]. Thus, the claim is met by simply varying the angle of one wall instead of both walls as taught by Mark. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 

 
Allowable Subject Matter
Claims 1-6 and 11-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 recites:
the second cross-sectional shape being configured differently than the first cross-sectional shape to increase a surface area of extrusion material in the channel as the extrusion material passes through the channel from the first position to the second position, the second cross-sectional shape having a height between a first wall of the channel and a second wall of the channel that are located on opposite sides of a geometric center of the channel that is less than a height of the first cross-sectional shape between the first wall of the channel and the second wall of the channel that are located on opposite sides of the geometric center of the channel, and the second cross-sectional shape having a width that is greater than a width of the first cross-sectional shape;

The closest prior art of record is Boyd et al. (US 2016/0263822, hereinafter Boyd), and Mark et al. (US 2014/0291886 A1).
Boyd teaches a first shape 1303, Fig. 13, [0081]. Boyd does not teach a second cross-sectional channel shape having a height that is less than a height of a first cross-sectional channel shape and a width of the second cross-sectional shape that is greater than the width of the first cross-sectional shape as required by amended claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least one heating element " in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2016/0263822, hereinafter Boyd), in view of Mark et al. (US 2014/0291886 A1).

Boyd teaches a heater for converting extrusion material to thermoplastic material comprising: a body having an inlet (opening 204, Fig. 3, [0070]) that is fluidly connected to an outlet (nozzle 217 includes an outlet, Fig. 3) by a channel within the body, (area 201, Fig. 9) the channel being configured with a first cross-sectional shape at a first position between the inlet and the outlet (Boyd teaches a first shape 1303, Fig. 13, [0081])
Boyd does not explicitly teach a second cross-sectional shape at a second position between the first position and the outlet, the second cross-sectional shape being configured differently than the first cross-sectional shape to increase a surface area of extrusion material in the channel as the extrusion material passes through the channel from the first position to the second position, 
Boyd teaches the shape of the extrudate 221 may be adjusted by various methods, either by changing nozzles, dynamically adjusting the shape of the extrudate 221, teaches the shape of the extrudate may be modulated to be thicker 1301 or thinner 1302 in certain areas or the cross section may be changed from one shape 1303 to another shape 1304 or 1305, see [0081].
One of ordinary skill in the art before the effective filing date of the present application would have been motivated to select two shapes of Boyd and vary the nozzle shape for the purpose of improving the precision of the deposition, see Body [0074], and in order to improve the throughput of the nozzle and reduce clogging, see Mark [0156]. 
Boyd does not explicitly teach the channel at the first position configured with a first wall that is parallel to one surface of the extrusion material at the first position and with a second wall that is canted at a predetermined angle to the one surface of the extrusion material at the first position.
Mark teaches the channel at the first position configured with a first wall that is parallel to one surface of the extrusion material at the first position and with a second wall that is canted at a predetermined angle to the one surface of the extrusion material at the first position. (Mark teaches a canted wall 204 and a wall 202 parallel to filament 4, see Fig. 6A and 6B annotated below. Mark teaches Fig. 4 may be combined with Fig. 6A-C, see “a converging nozzle may be used with the embodiments described herein as the current disclosure is not limited in this fashion” [0156].)
[AltContent: arrow][AltContent: textbox (Canted walls to flow)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel walls to flow)]                                     
    PNG
    media_image1.png
    1231
    967
    media_image1.png
    Greyscale

The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to try parallel walls 202 (Fig. 6B) and non-parallel walls 204 (Fig. 6A) as taught by Mark. One would have been motivated to try parallel and non-parallel walls due to the finite limited number of steps involved that are obvious to try. One would have been motivated to try combining each type of wall in order to improve the throughput of the heater and reduce clogging, see Mark [0156]. 

Regarding claim 8, Boyd in combination with Mark meets the claimed wherein the predetermined angle urges a surface of the extrusion material opposite the one surface toward the (Mark teaches varying the wall angles to increase the throughput of the heater and reduce clogging, see above rejection of claim 7, see Mark [0156].)

Regarding claim 9, Boyd in combination with Mark meets the claimed wherein the predetermined angle (Mark teaches varying the wall angles to increase the throughput of the heater and reduce clogging, see above rejection of claim 7, see Mark [0156.) directs thermoplastic material away from the extrusion material to expose the extrusion material to heat generated by the at least one heating element. (Boyd teaches varying the cross-section while heating and melting the material, [0081], [0084]. Mark teaches a 3D printing nozzle with band or coil heater heat the material before it leaves the nozzle 10, [0142]-[0143], [0156], step 106, Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.